                                       1   CORRIGAN & MORRIS, LLP
                                           Brian T. Corrigan (Cal Bar No. 143188)
                                       2   bcorrigan@cormorllp.com
                                           Stanley C. Morris (Cal Bar No. 183620)
                                       3   scm@cormorllp.com
                                           12300 Wilshire Boulevard, Suite 210
                                       4   Los Angeles, CA 90025
                                           Telephone: (310) 394-2800
                                       5   Facsimile: (310) 394-2825
                                       6   Attorneys for Defendants
                                           BLOCKVEST, LLC, and REGINALD
                                       7   BUDDY RINGGOLD, III
                                       8                         UNITED STATES DISTRICT COURT
                                       9                      SOUTHERN DISTRICT OF CALIFORNIA
                                      10 SECURITIES AND EXCHANGE                         Case No.: 18-CV-2287(GPC)(MSB)
                                         COMMISSION,
12300 Wilshire Boulevard, Suite 210




                                      11                                                 REPLY TO PLAINTIFF’S
  CORRIGAN & MORRIS LLP




                                                  Plaintiff,
                                                                                         OPPOSITION TO EX-PARTE
      Los Angeles, CA 90025




                                      12
                                             vs.                                         APPLICATION FOR (1) AN ORDER
                                      13
                                         BLOCKVEST, LLC, and REGINALD                    SHORTENING TIME ON
                                      14 BUDDY RINGGOLD, III aka RASOOL                  CORRIGAN & MORRIS LLP’S
                                         ABDUL RAHIM EL,
                                      15                                                 MOTION TO WITHDRAW AND (2)
                                                  Defendants.                            AN ORDER STAYING CASE AND
                                      16
                                                                                         TOLLING DEFENDANTS’
                                      17                                                 OBLIGATIONS UNTIL MOTION TO
                                      18                                                 WITHDRAW IS RESOLVED
                                      19                                                 Complaint Filed: October 3, 2018
                                      20                                                 Date:
                                                                                         Time:
                                      21                                                 Place: Courtroom 2 D
                                                                                         221 West Broadway
                                      22                                                 San Diego, CA 92101
                                      23                                                 Judge:      Hon. Gonzalo P. Curiel
                                      24                                                 Trial Date: NOT SET
                                      25
                                      26
                                      27
                                      28
                                           REPLY TO PLAINTIFF’S OPPOSITION TO EX-PARTE APPLICATION           18 CV 2287-GPC (MSB)
                                                                                     1
                                       1         The Plaintiff secured an ex-parte temporary restraining order at the
                                       2 commencement of this case on October 3, 2018, claiming the world would end unless
                                       3 the temporary restraining order was granted! More specifically, the Plaintiff claimed
                                       4 that the Defendants would commit a massive securities fraud if not enjoined on an ex
                                       5 parte basis without any notice to them or any opportunity to retain counsel. Once the
                                       6 Defendants’ side of the story was told through the undersigned counsel at the hearing
                                       7 on the preliminary injunction hearing, the Court wisely denied the preliminary
                                       8 injunction and noted there was “no there-there.” (Ct. Dk. 41). At the preliminary
                                       9 injunction hearing, the Court explained its reasoning in detail (Ct. Dk 41), including
                                      10 that it was denied because there was insufficient evidence there would be harm if the
12300 Wilshire Boulevard, Suite 210




                                      11 Court denied Plaintiff’s application for preliminary injunction. The Defendants had
  CORRIGAN & MORRIS LLP




                                      12 never been subject to any regulatory action. The Defendants had no history of civil or
      Los Angeles, CA 90025




                                      13 criminal wrongdoing and were not presently engaged in any securities transactions.
                                      14         Since the Court’s November 27, 2018 Order denying the Plaintiff’s request for
                                      15 a preliminary injunction (Ct Dk. 41), the world still has not ended! The Court was
                                      16 correct in finding that there would be no harm if the preliminary injunction were
                                      17 denied. No harm has been done. There is still no “there-there.”
                                      18          Despite the hysterical hyperbole offered by the Plaintiff, there has been no
                                      19 massive securities fraud perpetrated by the Defendants. There has been no
                                      20 wrongdoing by the Defendants whatsoever. Nothing has happened. There is not a
                                      21 shred of evidence or even argument by the Plaintiff that anything has happened since
                                      22 the preliminary injunction was denied. That is true despite the breakdown in the
                                      23 attorney-client relationship between Corrigan & Morris LLP (“C&M”) and the
                                      24 Defendants.
                                      25         The basis of Plaintiff’s opposition is that C&M does not have control over the
                                      26 Defendants. While C&M admittedly does not have complete control over its clients,
                                      27 counsel never has complete control over their clients. That is not a basis for a
                                      28 preliminary injunction.
                                           REPLY TO PLAINTIFF’S OPPOSITION TO EX-PARTE APPLICATION          18 CV 2287-GPC (MSB)
                                                                                     2
                                       1         Where is the evidence of wrongdoing that has happened because C&M is not
                                       2 in control of Defendants? There is no evidence of that.
                                       3         Nothing in the motion to withdraw or supporting declaration filed by the
                                       4 undersigned counsel should be interpreted as implying that the Defendants have been,
                                       5 or would be, engaged in any wrongful activities with respect to the securities laws or
                                       6 the Defendants’ ongoing commitment to provide at least thirty-days notice to the
                                       7 Plaintiff of any securities offers and before engaging in securities transactions. The
                                       8 undersigned counsel has no reason to believe the Defendants would not meet that
                                       9 commitment.
                                      10         I have confirmed with the clients in writing that they do support a stay of the
12300 Wilshire Boulevard, Suite 210




                                      11 action. The Plaintiff’s implication to the contrary is not well founded. (Plaintiff’s
  CORRIGAN & MORRIS LLP




                                      12 Opposition p. 2, lines 5-6).
      Los Angeles, CA 90025




                                      13         Wherefore, Corrigan & Morris LLP respectfully asks that the Court enter an
                                      14 order advancing its Motion to Withdraw, staying all proceedings in the case, and
                                      15 tolling all of the Defendants’ response deadlines pending resolution of the Motion to
                                      16 Withdraw.
                                      17
                                      18 Dated: January 3, 2019
                                      19                                                  /s/ Stanley C. Morris
                                                                                          Corrigan & Morris LLP
                                      20                                                  Counsel for Blockvest, LLC, and
                                      21                                                  Defendants Reginald Ringgold
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           REPLY TO PLAINTIFF’S OPPOSITION TO EX-PARTE APPLICATION          18 CV 2287-GPC (MSB)
                                                                                     3
